Citation Nr: 0810595	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  99-06 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.

2.  Entitlement to an initial compensable rating for status 
post epigastric hernia scar.

3.  Entitlement to an initial rating for residuals of 
epigastric hernia, apart from the service-connected scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty and is in receipt of an 
honorable discharge from March 1988 to June 1995.  He also 
had service from June 1995 to February 1998, with a discharge 
under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection for 
residuals of the in-service epigastric hernia and 
pseudofolliculitis barbae.  Noncompensable evaluations were 
assigned for each.  The veteran filed a timely appeal with 
respect to the initial evaluations.  In May 2006, the Board 
remanded the claims for further development. 

In July 2007, the Appeals Management Center (AMC) received 
correspondence from the veteran which appears to raise 
several claims involving new and material evidence for five 
previously denied claims, seven original service connection 
claims, and two increased rating claims.  As these claims 
have yet to be adjudicated, they are referred to the RO for 
appropriate disposition.  

The issue of entitlement to an initial rating for residuals 
of epigastric hernia, apart from the service-connected scar, 
is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  Throughout the course of the appeal, the veteran's hernia 
scar has remained a stable, well-healed, linear scar on his 
abdomen that measures 1.5 inches long.

2.  There is no evidence that the hernia scar has been 
tender, ulcerative, or productive of limitation of motion at 
any point during the appeal.

3.  The medical evidence does not show any current impairment 
referable to pseudofolliculitis barbae, as the veteran 
continues to wear a beard. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for status 
post epigastric hernia scar are not met at any time during 
the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2001); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.118, Diagnostic Codes 7800-
7805 (2007).

2.  The criteria for an initial compensable rating for 
pseudofolliculitis barbae are not met at any time during the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.118, Diagnostic Code 7806 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated in February 2005 and January 2007, 
the agency of original jurisdiction (AOJ) satisfied its duty 
to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claims for higher 
disability evaluations by explaining how disability ratings 
are assigned and describing the types of evidence considered, 
including the nature, severity, and duration of the symptoms, 
as well as the impact of the condition and symptoms on 
employment.  Examples of such evidence were provided.  

The notices also informed the veteran of the information and 
evidence that VA would seek to provide and the information 
and evidence that the veteran was expected to provide.  He 
was instructed to submit any evidence in his possession that 
pertained to his claims.  

Given the nature of the claims, i.e., a disagreement with the 
initial ratings, fully compliant notice was delivered after 
the initial ratings were established.  However, the AOJ 
subsequently readjudicated the claims based on all the 
evidence in July 2007, without taint from prior 
adjudications.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant notification 
letter followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  Thus, 
the veteran was not precluded from participating effectively 
in the processing of his claims and the late notice did not 
affect the essential fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  The Board observes 
that in its remand that it requested that unretouched color 
photographs of the areas affected by the veteran's 
psuedofolliculitis barbae be taken.  At the time of the 
examination there was no findings of psuedofolliculitis, 
therefore, there was no need for any photographs to be taken 
of any affected area.  Given the absence of the disorder, it 
naturally followed that there was no disfigurement.  
Additionally, the veteran's claims file was reviewed by the 
examiner who conducted the February 2007 examination.  Given 
the foregoing, the veteran's representative's February 2008 
assertion that the examination report was in violation of the 
Board's May 2006 remand is without merit.  

Disability Evaluations

The veteran seeks higher initial ratings for his service-
connected scar and skin disabilities.  Disability evaluations 
are determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code 
(DC), the higher evaluation is assigned if the disability 
more nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

As this is the appeal of the initial ratings assigned, the 
Board has considered whether the veteran is entitled to 
higher evaluations for separate periods based on the facts 
found during the appeal period.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Each disability will be discussed in 
turn below.

Hernia Scar

Service connection was established for residuals of the 
veteran's in-service epigastric hernia by rating decision in 
October 1998.  The sole residual supported by the record at 
that time was the associated scar.  It was assigned a 
noncompensable rating under 38 C.F.R. § 4.118, DC 7805, which 
provided the criteria for the evaluation of scars.  The 
veteran appealed this initial rating.

The regulations pertaining to the evaluation of scars were 
revised during the course of this appeal and made effective 
August 30, 2002.  See Schedule for Rating Disabilities, The 
Skin, 67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 
C.F.R. § 4.118 (2007)).  VA's Office of the General Counsel 
has held that where a law or regulation changes during the 
pendency of an appeal, the Board should first determine which 
version of the law or regulation is more favorable to the 
veteran.  If application of the revised regulation results in 
a higher rating, the effective date for the higher disability 
rating can be no earlier than the effective date of the 
change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  
Prior to the effective date of the change in the regulation, 
the Board can apply only the original version of the 
regulation.  VAOPGCPREC 3-00. 

The AMC considered the old and the revised criteria in 
continuing the noncompensable rating in the July 2007 
supplemental statement of the case.  Therefore, there is no 
prejudice to the veteran for the Board to consider both 
versions of the rating criteria herein.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).
 
Analysis - Old Criteria 

According to the Schedule in effect prior to August 2002, 
diagnostic codes 7800, 7801, and 7802 dealt with scars to the 
head, face, or neck, or scars that were the result of burns.  
As none of those apply to the veteran's scar in this case, 
they are discussed no further.  DC 7803 provided a 10 percent 
evaluation if a superficial scar was poorly nourished with 
repeated ulceration.  DC 7804 provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration.  DC 7805 indicated that other 
scars were to be evaluated based on the limitation of 
function of the part affected.  38 C.F.R. § 4.118 (2001).

The veteran underwent three VA examinations during the course 
of the appeal which discussed his hernia scar.  A general 
medical examination in May 1998 noted that the veteran's 
hernia scar was 2 inches long with "minimal tenderness over 
the scar."  An exam conducted specifically for the 
examination of the scar took place three days later.  That 
report indicated that the veteran's tenderness was in the 
abdomen as opposed to being associated with the scar.  The 
scar itself was a surgical, linear scar located in the 
supraumbilical area of the abdomen.  It measured 3.5 
centimeters by 0.8 centimeters.  It was nontender and 
somewhat indurated, or hardened.  No further observations 
were noted.

On a special scars examination in February 2007, the scar was 
noted to be a vertical, 1.5 inch scar, approximately 0.75 
centimeters in diameter.  It was well-healed, without keloid 
formation or surrounding inflammation.  It was not deep, nor 
superficial.  There was no tenderness associated with the 
scar, nor was it productive of limitation of motion.  The 
scar was not inflexible.  

In sum, the scar was not shown to be superficial nor tender.  
There was no showing of ulceration or tissue loss.  Further, 
it has not caused limitation of motion.  These findings are 
not inconsistent with the veteran's statements regarding his 
scar.  At no point has he indicated any symptoms related to 
the scar.  Therefore, the compensable ratings afforded by the 
pre-revision Schedule are not warranted. 

Analysis - Revised Criteria 

Pursuant to the revised Schedule, DC 7800 still rates scars 
of the head, face, and neck and is therefore inapplicable in 
this case.  38 C.F.R. § 4.118 (2007).  DC 7801 applies to 
scars, other than on the head, face, or neck, that are deep 
or that cause limited motion.  As this veteran's scar has not 
been found to be deep or causative of limitation of motion, 
this code is not applicable.  

DC 7802 applies to scars, other than on the head, face, or 
neck, that are superficial and do not cause limited motion.  
A superficial scar is one not associated with underlying soft 
tissue damage.  Here, the scar was not noted to be 
superficial.  Regardless, to be compensable under this DC, 
the scar must cover an area or areas of 144 square inches or 
greater.  This veteran's scar is a linear scar of less than 2 
inches and therefore does not qualify for a rating under this 
code.  

DC 7803 provides a 10 percent evaluation for scars that are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  No such ulceration has been noted at any point 
during the appeal, either on examination or through lay 
statements.  A 10 percent rating is also applicable under 
Diagnostic Code 7804 for scars that are superficial and 
painful on examination.  On each of the veteran's 
examinations, there was no tenderness associated with the 
scar.  Finally, other scars are to be rated based on 
limitation of function of the part affected under Diagnostic 
Code 7805.  No limitation of motion has been found on 
examination.  These criteria, therefore, have not been met.  
The scar does not warrant a compensable rating under the new 
criteria.  

Altogether, the veteran's scar is not compensable under 
either the old criteria or the revised criteria found in 
38 C.F.R. § 4.118.  The veteran's argument referable to other 
residuals of his in-service hernia surgery is addressed in 
the REMAND portion of this decision.  As the veteran's level 
of severity referable to his scar has remained the same 
throughout the long appeal, staged ratings are not necessary.  
The disability evaluation for the scar remains 
noncompensable.

Pseudofolliculitis Barbae

The veteran seeks an initial compensable rating for his 
pseudofolliculitis barbae.  He contends that while he does 
not seek treatment for this disability, it does affect him in 
that he cannot shave and thus believes he should be 
compensated. 

Service connection for this disability was granted by rating 
decision in October 1998 and was assigned a noncompensable 
rating under DC 7806, as comparable to eczema, found in 
38 C.F.R. § 4.118 (2001).  As noted above, the criteria 
referable to the skin were revised effective in August 2002.  
Both versions will be considered below.  

Analysis - Old Criteria 

Under the old code, a 10 percent rating was warranted for 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent rating 
was warranted for eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement.  The maximum 
rating of 50 percent required ulcerations or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or the condition is exceptionally repugnant.  
38 C.F.R. § 4.118, DC 7806 (2001).

The evidence of record includes two VA examinations during 
the course of the appeal and multiple personal statements by 
the veteran.  Based on this information, a compensable rating 
for pseudofolliculitis barbae is not warranted.

At the veteran's May 1998 VA examination, the examiner noted 
that there were no papules visible in the beard area.  The 
diagnosis was noted to be a history of pseudofolliculitis 
barbae, controlled at that time.

The veteran indicated on his November 1998 notice of 
disagreement that he had had a beard at the time of his exam, 
so he believed the examiner had missed seeing the infection.  
He further reported that he could not shave without a break 
out of the infection.  In his March 1999 VA Form 9, the 
veteran confirmed that if he shaved, he would get bumps, and 
argued that because the military caused the disorder, he 
should be compensated for it.  On that note, the veteran is 
reminded that service connection was in fact established for 
the disorder, as it was directly related to his service.  
However, compensation is dependent on the Schedule, which is 
in place to compensate for disabilities corresponding to the 
level with which the disability impairs one's earning 
capacity.  

As a result of the veteran's prior statements, he was 
scheduled for an additional examination to determine the 
severity of his skin disability.  He underwent this exam in 
February 2007.  Again, he reported to the examination with a 
full beard.  The examiner noted that the course of the 
condition had remitted and that the condition was not 
exacerbated when the veteran had a beard.  The veteran 
repeated to the examiner that if he shaves, he gets the 
bumps.  He also indicated that he shaved twice in the last 
year.  No medications were prescribed for treatment of the 
disability.

The veteran's July 2007 statement in support of his claim 
reiterated that if he shaves, he breaks out in bumps, which 
cause him to scratch his face uncontrollably.  

This evidence does not warrant a compensable rating for the 
veteran's skin disability under the criteria in effect prior 
to August 2002.  Though he has provided lay evidence of two 
exacerbations over the course of a year, this does not more 
nearly approximate the level contemplated by the higher, 10 
percent level.  While an exposed area (the face) was affected 
by itching on those two occasions, the remainder of the 
evidence shows that the veteran consistently wears a beard so 
as not to exacerbate his skin disability.  See VA 
examinations in May 1998 and February 2007; see also personal 
statements noted above, in November 1998, March 1999, and 
July 2007.  Further, when he wears a beard, he has no 
symptoms.  Nor does the evidence show that there is constant 
itching, extensive lesions, or marked disfigurement 
associated with the veteran's disability.  He has not 
reported any systemic manifestations of the disability.  In 
all, there are no symptoms which warrant a compensable rating 
under the old criteria. 



Analysis - Revised Criteria

The revised code provides for a 10 percent rating for 
dermatitis or eczema where at least 5 percent, but less than 
20 percent of exposed areas are affected, or; when there is 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted when 20 to 40 percent of the 
entire body, or 20 to 40 percent of exposed areas, are 
affected, or; when there is systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  

The maximum rating of 60 percent is warranted for dermatitis 
or eczema with more than 40 percent of the entire body or 
more than 40 percent of exposed areas are affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  

At no point during the veteran's examinations have papules 
been noted due to the service-connected skin disability.  
Thus, it cannot be said that at least 5 percent of the 
veteran's exposed areas has been affected.  Nor has the 
veteran required systemic therapy such as corticosteroids or 
other immunosuppressive drugs to treat his disability.  He 
specifically denied medication in his February 2007 
examination.  Thus, a compensable rating under the revised 
criteria is not warranted.

DC 7806 alternatively provides that the disability can be 
rated as disfigurement of the head, face, or neck (DC 7800) 
or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.   In this case, because the 
veteran's disability has been shown to be highly intermittent 
and productive of no lasting marks on his person, it is more 
appropriate to rate it based on its dermatological 
manifestations, which have been aptly described, as opposed 
to the changing area over which they are present.

DC 7817, the code for exfoliative dermatitis or erythroderma, 
has also been considered.  Under the Schedule prior to the 
revisions, that code merely directed that the disability be 
rated under the general code for eczema, as described above, 
under DC 7806.  See 38 C.F.R. § 4.118, DC 7817 (2001).  Under 
the revised Schedule, however, DC 7817 provides for a 10 
percent rating for any extent of involvement of the skin and; 
systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy.  38 C.F.R. 
§ 4.118, DC 7817 (2007).  Higher ratings still are warranted 
for more extensive involvement of the skin and therapy.

While generalized involvement of the veteran's skin may be 
conceded, there is no evidence of the use of systemic therapy 
such as described in the criteria.  A rating under this code 
is inappropriate.  

In sum, the evidence does not show that the veteran's 
pseudofolliculitis barbae impairs his earning capacity to a 
compensable degree under the Schedule at any time during the 
appeal.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  A compensable evaluation is denied.

ORDER

A compensable evaluation for status post epigastric hernia 
scar is denied.

A compensable evaluation for pseudofolliculitis barbae is 
denied.


REMAND

The veteran's original claim for service connection was for 
all residuals from the epigastric hernia for which he 
received surgery in service.  At the time of the October 1998 
rating decision on appeal, the sole residual supported by the 
record was the surgical scar.  However, the veteran 
consistently has raised the issue of what he believes is a 
recurring epigastric hernia since the beginning of his claim.  
See his November 1998 notice of disagreement, March 1999 VA 
Form 9, and July 2007 personal statement.  

Under VA regulations, evaluation of the same disability or 
the same manifestations of disability under multiple 
diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 
4.14 (2007); see also, Esteban v. Brown, 6 Vet. App. 259 
(1994).  However, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 
4.25 (2007).  Specifically, when the symptomatology is 
distinct and separate, an additional rating is allowed.   See 
Esteban v. Brown, supra.  The critical inquiry in making such 
a determination is whether any of the disabling 
symptomatology is duplicative or overlapping.  

The sole rating referable to the veteran's in-service hernia 
is that related to a scar.  If he has additional disabling 
symptoms, such as a recurring hernia, an additional rating 
would be appropriate.  Though the veteran is not competent to 
testify as to medical diagnosis, he is competent to testify 
as to pain.  He has consistently stated throughout this 
appeal that he believes he is having the same type of pain as 
he did in service when he had an epigastric hernia.  Indeed, 
in his July 2007 statement, he indicated that he could feel 
something in his abdomen at the level where his previous 
hernia was.  As it stands, the record is devoid of competent 
medical evidence of a hernia.  However, it is also clear from 
the record that while he receives regular medical care from 
VA, it has not been associated with the claims file.  Nor has 
he undergone a VA examination for such residuals since May 
1998.  The veteran's outstanding outpatient clinical records 
must be obtained, and a contemporaneous examination must be 
undertaken.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Obtain outpatient clinical records 
from March 1998 to the present from the 
East Orange VAMC and any associated 
outpatient clinics concerning the 
veteran's hernia.  

2.  Schedule the veteran for a VA 
digestive system examination to determine 
the nature and extent of any residuals of 
the veteran's service-connected epigastric 
hernia, (apart from the scar), including a 
recurring epigastric hernia.  All testing 
deemed necessary must be conducted and 
results reported in detail.  The claims 
file must be reviewed in conjunction with 
the exam.  If there are non-related 
gastrointestinal diagnoses that account 
for the veteran's pain, those should be so 
noted and explained why they are unrelated 
to the in-service epigastric hernia.  The 
examiner should specifically state whether 
the veteran currently has an epigastric 
hernia and if so, the associated symptoms 
should be reported.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


